DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings depict the connector 14 as being on the rear side of the glove, rather than on the palm side. See Fig. 1, wherein the fingers are bent downwardly (away from the viewer) indicating that Fig. 1 shows the back of a hand, not a palmar side of a hand. It is noted that paragraph [005] of the specification discloses that the clip is secured to the back of the glove, however the detailed description (e.g. para. 0013) discloses that the clip is on a palm portion of the glove. The drawings are objected to since they appear to show the clip attached to the back (rear) of the glove and not the palm portion of the glove.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The disclosure is objected to because of the following informalities: The specification discloses that the clip is on the back of the glove in paragraph 005, however the detailed description (e.g. para. 0013) discloses that the clip is on a palm portion of the glove. Figure 1 appears to depict the rear of a glove, although the specification states that this figure shows the palm side of a glove. It is not clear whether the clip is positioned on the palm side or a rear of the glove.
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  A period should appear at the end of claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 4-7 and 13-14 all encompass limitations wherein the pocket or clip are on the palm portion of the glove.  The specification is not enabling as to this structure, however, because Fig. 1 appears to show the clip and pocket on a rear of a glove, and paragraph 005 of the specification discloses that the clip is on the back of the glove. It is noted, however, that the detailed description indicates that the clip and pocket are on the palm of the glove.  Thus, it is not clear whether the clip of the invention is actually on the palm of the glove, or on the back of the glove.  Clarification is needed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 recites “the spring portion”, “the lip”, and “the pocket” without proper antecedent basis.  This renders the claim indefinite because these structures and their relation to the previously set forth elements are not clear.
Claims 6 and 7 recite “the pocket” without proper antecedent basis.  This renders the claim indefinite because the pocket and its relation to the previously set forth elements are not clear.
Claim 8 recites “the lip” without proper antecedent basis.  This renders the claim indefinite because the structure and its relation to the previously set forth elements are not clear.
Claim 10 recites “the pocket” and “the top” without proper antecedent basis.  This renders the claim indefinite because these structures and their relation to the previously set forth elements are not clear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryden (US 2,717,546).
Ryden discloses a glove with a clip (20a or 25; see Figs. 1-6), the glove comprising a finger portion (fingers 10a) and a palm portion (the remainder of the glove shown in Fig. 1), the clip (11/20a in Fig. 3 or 11/25 in Fig. 4) comprising a base (the flat body of device 11; Fig. 3 or Fig. 4) and a movable retainer portion (20a in Fig. 3 or 25 in Fig. 4), the base (11) on the glove (see Figs. 3 and 4), the movable retainer portion (20a or 25) on the base (members 20a and 25 are bendable clip elements and thus form “moveable” retainer portions; col. 2, lines 34-52). 
Regarding claim 2, the movable retainer portion further comprises a spring portion (the curved hinge portion of element 20a or 25) on the base and a lip (the distal portion of 20a or 25), the spring portion on the base and the lip on the spring portion (see Figs. 3 and 4 and see annotated figures below), the spring portion adapted to bear against the lip to urge the lip against the base (when bent into position); see annotated figures below.

    PNG
    media_image1.png
    212
    385
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    201
    222
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    284
    455
    media_image3.png
    Greyscale

Regarding claim 3, the clip comprises an opening between the lip and the base (see annotated figures above, showing an opening between the lip and the base which provides a space for the glove or pocket material which is clamped between the lip and the base).
Regarding claim 4, the clip comprises a pocket (26) on the palm portion, the base (11) in the pocket and the lip (25) outside the pocket (see Fig. 4). It is noted that the remainder of the glove other than the fingers 10a is considered to be the “palm portion” 
Regarding claims 8 and 9, the clip comprises a raised end on the lip (the distal end of the lip of 20a or 25 is raised above the base of clip 11, thus being a “raised end”) the raised end spaced from the glove forming a clip opening between the raised end and the glove (see annotated figures above and Figs. 3-4 of Ryden, showing an opening between the lip and the base which provides a space for the glove or pocket material which is clamped between the lip and the base).
Regarding claim 10, the pocket (26) is secured to the top of the palm portion, the clip adapted for receiving and attaching lightweight material to the top of the glove (the clip 20a or 25 could function as claimed). It is noted that the remainder of the glove other than the fingers 10a is considered to be the “palm portion” set forth in claim 1, and thus the pocket 26 on thumb palmar side surface 10b is considered to be on the palm portion as claimed.
Regarding claim 11, the clip opening is disposed adjacent the finger portion (the opening of clip 20a or 25 of the thumb palmar side portion is “adjacent” the index finger portion 10a; see Fig. 1).
Regarding claim 12, the clip is constructed of metal (col. 2, lines 6-11).




Claims 1-3, 5, 8-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Street (US 5,110,154).

Regarding claim 2, the movable retainer portion further comprises a spring portion (the curved hinge portion of element 58) on the base and a lip (the distal end portion of 58), the spring portion on the base and the lip on the spring portion (see Fig. 4), the spring portion adapted to bear against the lip to urge the lip against the base (the base being the bottom piece and upwardly extending end which has recess 56 therein; the lip is urged against the base near recess 56; Figs. 4-5; col. 4, lines 40-61).
Regarding claim 3, the clip comprises an opening between the lip and the base (see opening shown in Fig. 4 between the distal end of 58 and base near recess 56).
Regarding claims 8 and 9, the clip comprises a raised end on the lip (the distal end of the lip is raised above the base of the clip 54, thus being a “raised end”) the raised end spaced from the glove forming a clip opening between the raised end and the glove (an opening is between the lip and the base which provides a space as claimed).
Regarding claim 11, the clip opening is disposed adjacent the finger portion (see Fig. 3).
Regarding claim 12, the clip 54 is constructed of metal (col. 4, lines 40-42).

Regarding claim 13, Street discloses a glove (10) with a clip (see clip 54 in Fig. 3 ), the glove comprising a finger portion (see Figs. 1-3) and a palm portion (26), the clip comprising:
a base (the bottom portion of clip 54), the base on the palm portion (Figs. 1 and 3), the base attached to the glove by stitching (the base is attached to the glove via strap 22 which is sewn to the glove at end 24; col. 3, line 67- col. 4, line 1); 
a spring portion (the proximal portion of 58; Fig. 4), the spring portion on the base (see Fig. 4), the spring portion extending away from the glove (Fig. 3);
a lip (the distal end of 58; Fig. 4), the lip on the spring portion (see Fig. 4), the lip extending from the spring portion toward the finger portion (see Figs. 1 and 3), the lip 
Regarding claim 14, the glove further comprises a top (Figs. 1 and 3), the base on the top of the glove (Figs. 1 and 3), the raised end between the finger portion and the spring portion (see Figs. 1 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryden (US 2,717,546).
Ryden discloses a pocket 26 which is secured to the palm side of the glove (Fig. 4). Ryden discloses that the pocket 26 is “secured” to the glove (col. 2, lines 45-49) but 
Regarding claim 13, Ryden discloses a glove with a clip (11), the glove comprising a finger portion (fingers 10a) and a palm portion (the remainder of the glove 10), the clip comprising:
a base (the flat body of device 11; Fig. 4), the base on the palm portion (the remainder of the glove other than the fingers 10a is considered to form the “palm portion, and thus the clip 11 on thumb 10a is on the palm portion as claimed), the base attached to the glove (via secured pocket 26; Fig. 4);
a spring portion (the curved hinge portion of element 25), the spring portion on the base, the spring portion extending away from the glove (see Fig. 4 and annotated figure below);
a lip (see annotated figure below), the lip on the spring portion, the lip extending from the spring portion toward the finger portion (see annotated figure below), the lip 

    PNG
    media_image3.png
    284
    455
    media_image3.png
    Greyscale

Ryden discloses all of the structure of claim 13 except that the stitching is not specifically disclosed. It is noted that stitching appears to be depicted in Fig. 4, to secure the pocket 26 to the glove. Such stitching would attach the base to the glove per claim 13. Ryden does not specially teach that the depiction in Fig. 4 is stitching, however stitching is a well known means to secure parts of gloves together. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the pocket 26 to the glove of Ryden using stitching since this is a conventional means of securing parts together in the apparel art.  
Regarding claim 14, the glove further comprises a top, the base (11) on the top of the glove, the raised end (of the lip, see above) between the finger portion and the spring portion (see annotated figure above).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on PTO-892, which show gloves or other hand coverings having clips or other clip-type structures thereon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/AMY VANATTA/Primary Examiner, Art Unit 3732